PETITION FOR WRIT OF CERTIORARI TO THE COURT OF CIVIL APPEALS
Prior Report: Ala.Civ.App., 514 So.2d 1037.
PER CURIAM.
After a careful examination of the petition for writ of certiorari, it is our considered opinion that it is due to be denied. “We repeat what has been said frequently, that the denial of a petition for writ of certiorari by this court does not necessarily constitute approval of all that is said in the opinion of the intermediate appellate court sought to be reviewed.” Jones v. City of Huntsville, 288 Ala. 242, 245, 259 So.2d 288, 291 (1972).
WRIT DENIED.
MADDOX, ALMON, BEATTY, ADAMS and HOUSTON, JJ., concur.